Citation Nr: 0930739	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  00-07 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
August 1998 and September 1998 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2006, the Board remanded the issue of entitlement 
to service connection for a psychiatric disability; to date, 
this issue has not been returned to the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In An October 2006 decision, the Board denied entitlement to 
service connection for a low back disability.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court"). In 
a December 2008 Order, the Court granted the parties Joint 
Motion for Remand (JMR), vacated the Board's October 2006 
decision and remanded the matter to the Board for compliance 
with the instructions in the JMR). The JMR noted that the 
parties agree that the Board did not adequately explain why 
it did not attempt to request private medical records from 
four medical professionals identified by the appellant.  

The JMR noted that in August 1997, the appellant reported 
that he had previously been treated by (1) Dr. L.W. Higgins 
from Lake Lotawana, Missouri, (2) Dr. Boland from Raytown, 
Missouri, (3) Dr. Sabadose from Independence, Missouri, and 
(4) Dr. Williams from Harrisonville, Missouri.  The appellant 
reported that the four different physicians had long since 
gone out of business and were no longer in medical practice.  
The JMR noted that although the Board generally stated that 
VA satisfied its duty to assist, it did not address whether 
VA should have attempted to either obtain medical records 
from those physicians or notify appellant that it was not 
going to request the medical records.  Thus, the case was 
remanded to the Board to address 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(c)(1) relative to appellant's 
identification of post treatment from four medical 
professionals and his statements that they have long since 
been out of the practice of medicine.

The Board notes that the Veteran completed and returned 
Authorization and Release of Information for thirteen health 
care providers but neglected to complete and return any 
authorization for the physician's listed in the JMR.  
However, in order to afford the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
the Board will remand the case so that the Veteran can 
provide the required information and authorization in order 
so that VA can obtain these outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his attorney should 
be sent a letter requesting that the 
Veteran provide sufficient information, 
and, authorization, to enable VA to 
obtain any additional medical evidence, 
including medical records from the 
physicians noted above, pertinent to the 
claim on appeal.  The Veteran and his 
attorney should be informed that if 
additional information and authorization 
is not provided VA will not request 
additional records.

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



